Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed. 
Chen et al. (CN 107703702, hereinafter Chen) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Chen fails to teach or suggest “ a first compressing convex rim is arranged on the pressure locking ring at a radial inner side corresponding to the gland flange, and a second compressing convex rim is arranged on a radial outer side of the pressure locking ring; an annular groove is formed between the first compressing convex rim and the second compressing convex rim; the first compressing convex rim is pressed and locked on an inner edge of the lower surface of the heating sheet, and the second compressing convex rim is pressed and locked on an outer edge of the lower surface of the heating sheet2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claim 5 recites similarly allowed limitations.
Dependent claims 2-4 and 6-11are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Chen discloses, an automatic temperature-sensing and heating camera module, at least comprising a lens barrel (1), a first lens (2) arranged at a front end of the lens barrel, and a gland (3) that cooperates with the front end of the lens barrel for locking the first lens on the lens barrel, and a heating sheet (4) capable of heating the first lens, wherein a gland flange (31) is further arranged at a rear end of the gland, and the heating sheet is arranged in close contact with the gland flange; a pressure locking ring (32) is arranged on the lens barrel and under the gland flange, and the heating sheet is arranged between the gland flange and the pressure locking ring; a first compressing rim (12).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696